Citation Nr: 1758063	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to January 13, 2015, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, P.M.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1969 to October 1970.  The Veteran had service in the Republic of Vietnam and was awarded the Vietnam Service Medal and Vietnam Campaign Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript of that proceeding has been associated with the claims file.

In a January 2017 rating decision, the RO increased the Veteran's PTSD rating to 70 percent disabling, effective from January 13, 2015.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claims were remanded for additional development in March 2014.  That development has been completed to the extent possible and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to January 13, 2015, the Veteran's PTSD manifested by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control, more closely approximating occupational and social impairment with deficiencies in most areas.  The preponderance of the evidence is against a finding of total occupational and social impairment.

2.  From January 13, 2015, the Veteran's PTSD manifested by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control, most closely approximating occupational and social impairment with deficiencies in most areas.  The preponderance of the evidence is against a finding of total occupational and social impairment.

3.  The evidence does not show that the Veteran is precluded from securing or following substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2015, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From January 13, 2015, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Duties to Notify and Assist

The current appeals arise from the Veteran's disagreement with the initial rating assigned for PTSD.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the initial rating and effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his post-service treatment records, Social Security Administration (SSA) disability benefits records, and VA examination reports.  The Veteran was provided a hearing before a VLJ in July 2012.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board acknowledges that in a June 2017 submission, the Veteran's representative requested that if the Board did not grant higher ratings for PTSD that the Board remand the Veteran's claim for an examiner to review the file and assign a Global Assessment of Functioning (GAF) score according to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM-5) as the DSM-IV was out of date.  See June 2017 Appellate Brief, pg. 5.  However, the DSM-5 eliminated the use of the GAF score in evaluation of psychiatric disorders; thus a GAF score based on the DSM-5 is impossible.  Even so, GAF scores are not controlling, and the medical evidence of record is sufficient to decide the Veteran's claim without obtaining a retroactive GAF score.  See 38 C.F.R. § 4.126(a) (2017).

These claims were remanded in March 2014 to provide the Veteran notice of how to substantiate a claim for TDIU; upload SSA records; obtain outstanding VA medical records; and to afford him a PTSD examination.  In July 2016, the Veteran was sent notice of how to substantiate a claim for TDIU, but he declined to submit the requested information.  The Veteran's SSA records were associated with the electronic claims file in July 2016.  The Veteran was provided a VA PTSD examination in September 2016.  VA medical records were obtained in January 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks a rating in excess of 30 percent prior to January 13, 2015, and in excess of 70 percent thereafter for PTSD, which is rated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

At the outset, the Board observes that the 70 percent rating was assigned based on the RO's determination that January 13, 2015 was the earliest date the Veteran was noted to have suicidal ideation and auditory hallucinations.  See January 2017 Rating Decision, pp. 3-4.  The Board has reviewed the VA examinations, pertinent treatment records, and statements from the Veteran and his wife pertaining to his PTSD.  For the following reasons, the Board finds that the evidence of record supports a finding that the Veteran's PTSD warrants a rating of 70 percent prior to January 13, 2015, but is against a rating in excess of 70 percent at any time during the appeal period.

In a December 2008 statement accompanying his service connection claim, the Veteran reported experiencing distressing dreams and not sleeping through the night.  The Veteran said he had difficulty following orders from anyone in authority, and that he did not have many friends.  

Treatment records from November and December 2009 indicate the Veteran reported some angry outbursts at work.  Evaluations showed his appearance was appropriate, and that his speech and affect were normal.  The Veteran's mood was stable.  He was oriented to person, place, and time, and his thought processes and content were normal.  His insight and judgment were good.  He reported occasional suicidal ideation and hearing voices in the distance.  

The January 2010 VA examination report indicates the Veteran reported seeking treatment because of his anger, and that his wife said she would leave if he did not do something about it.  He denied participating in any social activities and described himself as a loner.  He reported having two friends he has known for many years, and seeing his sisters on the holidays.  The Veteran said he and his wife ate dinner out occasionally.  He reported irritability and trying to hold in his anger at work.  

Upon evaluation, the Veteran was casually dressed and alert and oriented in all spheres.  His responses were brief, vague, and he spoke in incomplete sentences but was able to communicate the essence of his statements.  He appeared guarded and reluctant to elaborate on questions asked.  His eye contact was fair and his psychomotor activity was normal.  The Veteran reported having a depressed mood with congruent affect, and he showed minor signs of irritation.  His thought process was normal, though his presentation was suggestive of moderate paranoia.  The Veteran said he sometimes heard voices but could not understand what they actually said; he said his psychiatrist thought they may be related to sleep deprivation.  He reported suicidal thoughts "every now and then," approximately every 1 to 2 months, but described them as fleeting.  He reported his sleep was poor, with difficulty falling and staying asleep.

The examiner assigned a GAF score of 55 because of the Veteran's number, frequency, and intensity of symptoms were associated with moderate reduction of social, vocational, and mental functioning.  The examiner stated the Veteran's PTSD symptoms would cause mild discomfort when interacting with others and slightly reduced communication effectiveness.  His nightmares and sleep impairment cause mild impairment of energy level and participation in events.  The examiner observed that the Veteran had been able to maintain employment as a mail carrier over the past 16 years and be on time, and that his PTSD symptoms had not caused him to miss work or resulted in a decline in work performance.

In a January 2011 statement, the Veteran's wife wrote that the Veteran had wild mood swings, and was sometimes so emotional he cried over the slightest things.  She described how the Veteran talked a lot about "ending it all," which scared her.  She noted he woke up in the middle of the night soaked in sweat and crying or whimpered while asleep, and refused to talk to her, sometimes going days without speaking with her.  He had grown so confused and angry at times that he punched holes in walls.  She noted the Veteran kept to himself when they had houseguests.  The Veteran talked about wishing he could kill some of his bosses.  

On his August 2011 VA Form 9, the Veteran wrote his PTSD was worse than reported, and indicated he was no longer working for the Postal Service.

At the February 2012 VA PTSD examination, the Veteran reported few changes since his last VA examination.  He said his marriage was positive, supportive, and close, but made more difficult by his periods of irritability, isolation, and social withdrawal.  He also reported having good relationships with his children, but that his interactions with them were limited due to their busy schedules.  He reported having few friends outside of family and that his leisure time was spent mainly watching television.

Upon evaluation, the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  There appeared to be no significant change in the Veteran's PTSD symptomatology.  The Veteran has experienced some improvements in decreased hypervigilance, social avoidance, and psychological reactivity, but has seen periodic increases in agitation, fear of losing control, and pessimism.  The examiner characterized the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms.

During the July 2012 hearing, the Veteran reported that he did not have any friends at work and did not get along with anyone at work.  See Hearing Transcript, pg. 3.  He said he experienced panic attacks two to three times per week, and did not socialize at all.  Id. at 4-6.  The Veteran reported outbursts of anger and irritability which included yelling and punching walls, and stated he had thoughts of suicide.  Id. at 7-8.  He also reported his symptoms occurred with greater frequency.  Id. at 13.

The September 2016 VA examination report indicates the Veteran reported his anger issues had caused fights with his wife with occasional throwing of objects.  He reported some detachment from his children and their families due to his mood and behavioral issues.  He reported only having some acquaintances at this point, and his interests involved watching a lot of television.  He said he was frequently in a negative mood, and had suicidal ideas at times.  The Veteran reported withdrawing from mental health treatment in 2015 due to a difference of opinion regarding the effect of his cannabis use on his psychiatric medications.  

On evaluation, the Veteran was casually dressed with appropriate hygiene and grooming.  He was alert and oriented to all spheres.  His affect was mildly nervous, and his mood appeared mildly anxious.  Speech was normal.  He reported no psychotic disturbances or manic episodes.  He reported suicidal ideas but no current or recent intent or plan to harm self or others.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and persistent danger of hurting self or others.  Furthermore, the examiner opined that the Veteran's PTSD had not increased in severity since his last examination.  The examiner characterized the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The pertinent inquiry in rating psychiatric disorders is the level of occupational and social impairment, based on the frequency, severity, and duration of psychiatric symptoms.  Notwithstanding the RO's January 2017 determination that the Veteran's earliest reported suicidal ideation and auditory hallucinations occurred in January 2015, the evidence of record clearly shows the Veteran was noted to have those symptoms as early as November 2009.  See November 2009 psychiatry outpatient note.  Moreover, the Veteran's wife reported the Veteran became confused and angry to such a degree that he punched holes in walls, and often spoke of "ending it all."  See January 2011 statement.  See also July 2012 Hearing Transcript, pg. 7.  Given that the basis for the Veteran's 70 percent disability rating is the presence of suicidal ideation and auditory hallucinations, and cognizant of his impaired impulse control with unprovoked irritability and periods of violence, the Veteran's 70 percent disability is warranted for the entire period on appeal.  38 C.F.R. § 3.321 (2017).

The evidence of record does not suggest that the Veteran's PTSD symptoms are so severe as to result in total social and occupational impairment.  The Board acknowledges that the September 2016 examination report indicates the Veteran was a persistent danger to self or others, a symptom identified in the 100 percent rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Veteran was not shown to have symptoms of similar frequency, severity, or duration as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place.  Notably, the Veteran's memory loss was not so severe as to cause him to forget names of close relatives, his own occupation, or his name, and the record indicates his auditory hallucinations occurred intermittently.  Moreover, both the February 2012 and September 2016 examiners indicated that the Veteran's PTSD symptomatology resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Thus, while the Veteran has demonstrated one of the PTSD symptoms identified in the 100 percent criteria, his overall disability picture does not more closely approximate total occupational and social impairment.  Therefore, a rating in excess of 70 percent for PTSD is denied.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2017); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2017).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and bilateral sensorineural hearing loss, rated noncompensable; thus the schedular criteria for TDIU are met.  The remaining question is whether the Veteran's service-connected disabilities are severe enough to prevent him from securing or following a substantially gainful occupation.  The Board finds that they are not.

The record reflects that the Veteran graduated from high school and completed two years of college.  See May 2011 SSA Disability Claim.  His military occupational specialty during service included field radio operator.  See DD Form 214.  Following service he held jobs as a "casual driver warehouseman" and as a mail carrier for the Postal Service.  See June 1979 VA Form 21-4138 and May 2011 SSA Disability Claim.

There is conflicting evidence regarding whether the Veteran's service-connected disabilities are severe enough to preclude the Veteran from securing or following a substantially gainful occupation.  The Veteran and his representative contend that the Veteran's PTSD would prevent the Veteran from working.  See February 2017 VA Form 646, June 2017 Appellate Brief, and October 2017 Appellate Brief. 

The January 2010 VA examiner observed that the Veteran's PTSD symptoms would likely cause mild discomfort when interacting with others, slightly reduced communication effectiveness, and mild impairment of energy level and participation in events, adding that the Veteran's tendency to remain in solitary activities personally and at work was more related to his personality structure than his PTSD.  However, the examiner also noted that the Veteran had been able to maintain employment as a mail carrier over the past 16 years, and that his PTSD symptoms had not caused absences from work or a decline in work performance.  See January 2010 VA examination report, pp. 6-7.

In his May 2011 claim for SSA disability benefits, the Veteran reported his ability to work was impaired from bilateral hyperpronating feet, a back injury, a knee injury, depression, arthritis, carpal tunnel syndrome, PTSD, bilateral trochanteric bursitis, and cervical degenerative joint disease.  He indicated he stopped working in September 2010 due to a right knee injury.  The Veteran also stated that the claimed disabilities affected his ability to work by limiting his walking, climbing, lifting, kneeling, sitting, reaching, being around people, and taking orders.

The January 2012 VA examiner noted that since his last VA examination the Veteran had applied for medical disability and early retirement due to a knee injury.  The Veteran reported that he was successful at his job, was rated favorably by his superiors, had no problems with absenteeism, and got along well with his co-workers.  He noted some difficulties with supervisors in the past, which had escalated with difficulties associated with obtaining his medical disability status.  

During his September 2016 VA examination, the Veteran reported that the primary reason he stopped working were due to his knee and anger / temper issues, and described his main impediments to working as his age and his attitude, though he noted he was not seeking employment and had no plan to do so.  He further reported that when working in the past, he had been advised by a supervisor that he should leave employment due to his anger and related behaviors, and that his past colleagues said he was the most likely to "go postal" at his place of employment.  .  See September 2016 VA examination report, pg. 3.  

Regarding the functional impairment of the Veteran's PTSD, the examiner stated that the Veteran self-reported that a knee problem and advancing age, which are not related to his service-connected PTSD, would be among the main impediments to securing and maintaining gainful employment.  Based on the Veteran's other reports, the examiner opined that his PTSD "might" produce at least some initial challenges, or even greater barriers depending on the employer's standards, to securing and following gainful employment given his education and occupational experience.  Id. at pg. 10-11.

The question of whether service-connected disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Further, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  Additionally, a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363

The above evidence demonstrates that the Veteran's capacity to secure or follow a substantially gainful occupation is not limited solely due to service-connected disabilities.  The record indicates the Veteran ceased working in 2010 due to a knee injury, and that orthopedic disabilities contributed significantly to the Veteran's retirement.  Moreover, the Veteran made conflicting statements regarding the effect of his PTSD on his employment, such as his January 2012 report that he was successful at his job, was rated favorably by his superiors, had no problems with absenteeism, and got along well with his co-workers, and his September 2016 report that his temper caused him to stop working.  Although the Veteran has been granted SSA disability benefits, SSA considered all of the Veteran's disabilities rather than just his service-connected disabilities, as well as his age; thus the SSA determination is of limited probative value.  

The Board also observes that the Veteran was sent notice of how to substantiate a TDIU claim in July 2016, and that he declined to respond.  The information requested in that letter could have helped substantiate the Veteran's claim, and in particular the effect of his PTSD on his employment, but his refusal to cooperate limits the evidence available to the Board.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Notwithstanding the Veteran's reports that his PTSD adversely affects his ability to work, the Board finds that the weight of the evidence indicates the Veteran is not precluded from securing or following a substantially gainful occupation by his service-connected disabilities alone.  Accordingly, entitlement to TDIU is not warranted.


ORDER

For the period prior to January 13, 2015, a disability rating of 70 percent, but no higher, for PTSD is granted.

From January 13, 2015, a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


